Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 1 of 7
Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 2 of 7
Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 3 of 7
Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 4 of 7
Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 5 of 7
Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 6 of 7
         Case 1:20-cv-10638-JSR Document 57 Filed 09/09/21 Page 7 of 7




      Moreover, and critically, the SAC acknowledges that Moultrie

was   generally   aware    of    Peters'   "hit   list"   in   2015.    Id.   '.II   18

("Plaintiff Moultrie stated that she recalled an incident back in

2015 where another co-worker stated to her that she                    'just saw'

paper work that Defendant Peters set down on a desk face up. This

co-worker stated it was a list of people's names with notes about

[the Family and Medical Leave Act] and indicated adverse employment

action next to their names."). Once she saw this list, Moultrie

could have brought her ERISA claims, which are predicated on the

defendants'     alleged interreference with the plaintiffs'               pension

benefits, and attempted to learn more through discovery. There is,

however, no allegation that Moultrie exercised the requisite due

diligence to invoke the fraudulent concealment doctrine. Because

the plaintiffs had adequate notice to bring their claims during

the   regular     limitations      period,    the    fraudulent        concealment

doctrine does not apply, and plaintiffs' claims are time-barred.

                                   Conclusion

      For the foregoing reasons,           the Court grants the motions to

dismiss the complaint with prejudice. Clerk to enter judgment.

      SO ORDERED.

Dated:      New York, NY
             September    9,    2021
                                                    ~
                                                    JED S. RAKOFF, U.S.D.J.




                                       -7-
